 
 Exhibit 10.1

   [logo.jpg]





November 4, 2020


Mr. Jesse Lynn
General Counsel
Icahn Enterprises L.P.
16690 Collins Avenue, Suite PH-1
Sunny Isles Beach, FL 33160


Dear Mr. Lynn:


The Company has been exploring the feasibility of distributing for no
consideration on a pro rata basis to its stockholders transferable NYSE listed
warrants (“Common Share Warrants”) to purchase the Company’s common shares (the
“Warrant Distribution”).  In order for the Board to fully evaluate the Warrant
Distribution it is important to have a clear understanding of how it could
impact the rights and obligations of the Company and Mr. Carl C. Icahn and his
affiliated entities which are party to the Second Amended and Restated Support
Agreement dated July 15, 2016 (the “Support Agreement”).


Section 1(e) of the Support Agreement provides that Mr. Icahn and his affiliated
entities must “Beneficially Own” at least 14,015,150 split-adjusted Company
common shares (the “Beneficial Ownership Requirement”) to retain certain rights,
including Board representation. As you know, the Support Agreement provides that
the Beneficial Ownership Requirement will be “adjusted for any stock split,
stock dividend or similar corporate action”.  Based on the definition of
“Beneficially Own” contained in the Support Agreement, the Warrant Distribution
may constitute “similar corporate action” triggering an automatic increased
adjustment to the Beneficial Ownership Requirement.  For avoidance of any
potential ambiguity, we have agreed, in consideration of our mutual agreement
contained in the next paragraph, that upon and immediately after the Warrant
Distribution, the Beneficial Ownership Requirement will remain at 14,015,150
Company common shares (subject to future adjustment as provided for in the
Support Agreement and taking into account the application of the next
paragraph).


Given our agreement that the Beneficial Ownership Requirement will not be
adjusted as a result of the Warrant Distribution, we have similarly agreed that,
upon and immediately after the Warrant Distribution, the definition of
Beneficially Own (solely as it applies to (x) the Beneficial Ownership
Requirement, (y) Sections 2(a), 2(b) and 3 of the Support Agreement and (z)
Exhibit A of the Support Agreement, and not to any other provision of the
Support Agreement) shall not include: (a) any of the Common Share Warrants
(whether acquired through or after the Warrant Distribution); (b) any of the
Company common shares underlying the Common Share Warrants before exercise; or
(c) any other non-voting convertible securities issued by the Company pro rata
to all shareholders, or Company common shares underlying such securities before
exercise.

--------------------------------------------------------------------------------

   [logo.jpg]



Mr. Jesse Lynn
Icahn Enterprises L.P.
November 4, 2020


It is further understood and agreed that if the Company proceeds with the
Warrant Distribution, the form of resignation letter attached to the Support
Agreement as Exhibit A shall be automatically deemed modified to conform to the
above understandings both on a going forward basis and with respect to existing
designees and Mr. Icahn and his affiliated entities shall promptly cause each
such individual to deliver a resignation in such form as appropriate.


Please confirm the understanding and agreement of Mr. Icahn and his affiliated
entities to each of the above.  Thank you.


Sincerely,


/s/ Henry C. Wang


Henry C. Wang, Executive Vice President and General Counsel




The above is acknowledged and agreed to:


ICAHN PARTNERS LP
ICAHN PARTNERS MASTER FUND LP
ICAHN ONSHORE LP
ICAHN OFFSHORE LP
ICAHN CAPITAL LP
IPH GP LLC
ICAHN ENTERPRISES HOLDINGS L.P.
ICAHN ENTERPRISES G.P. INC.
BECKTON CORP.
CARL C. ICAHN


/s/ Jesse Lynn                                                      
By:  Jesse Lynn, Authorized Signatory for Each














